               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

KENNAIRE MATHIEU,                              )
                                               )
      Petitioner,                              )
                                               )      CIVIL ACTION NO.
      v.                                       )      2:19-CV-654-ALB
                                               )            [WO]
UNITED STATES OF AMERICA,                      )
                                               )
      Respondent.                              )

                                        ORDER

      On October 11, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. 3). Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and this case is DISMISSED for lack of jurisdiction.

      A separate final judgment will be entered.

      DONE this 18th day of November 2019.



                                        /s/ Andrew L. Brasher
                                  ANDREW L. BRASHER
                                  UNITED STATES DISTRICT JUDGE
